Appeal from a decision of the Unemployment Insurance Ap*1090peal Board, filed December 6, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a mail handler, was accused of inappropriately grabbing a female coworker from behind and then trying to do the same to another female coworker. In addition to being discharged from his employment, claimant also was arrested and charged with sexual abuse and forcible touching. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. We affirm. It is well settled that offensive behavior in the workplace which is detrimental to the employer’s best interest constitutes disqualifying misconduct (see Matter of Ferro [Commissioner of Labor], 283 AD2d 828, 829 [2001]; Matter of Krupa [Sweeney], 236 AD2d 772 [1997]). Although claimant denied engaging in any inappropriate conduct, this created a credibility issue for the Board to resolve (see Matter of Manno [Commissioner of Labor], 8 AD3d 869 [2004]). Notwithstanding the fact that the criminal charges against claimant were dismissed, there is substantial evidence in the record supporting the Board’s decision.
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.